1    Michelle J. Shvarts (SBN 235300)
2    DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 308
3
     Encino, CA 91316
4    TEL: (800) 935-3170
5
     FAX: (800) 501-0272
     mshvarts@dagaccess.com
6    Attorneys for Plaintiff, Dianne Newman
7

8
                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
     DIANNE NEWMAN,                           )
11          Plaintiff,                        ) Case No.: 2:18-cv-02200-JAK-DFM
12                                            )
           vs.                                ) ORDER FOR AWARD OF EAJA
13
                                              ) FEES
14   NANCY A. BERRYHILL,                      )
15
     Acting Commissioner Of Social            )
     Security,                                )
16             Defendant.                     )
17

18

19

20

21

22

23

24

25

26

27

28
1    Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
2
           IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
3
     (“EAJA”) are awarded in the amount of FOUR THOUSAND FIVE HUNDRED
4
     DOLLARS ($4,500.00) as authorized by 28 U.S.C. § 2412(d), and subject to the
5
     terms and conditions of the Stipulation.
6

7
     DATED: September 16, 2019
8
                                                _____________________________
9
                                                  HON. DOUGLAS F. McCORMICK
10                                                United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
